Citation Nr: 1819717	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1966, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a videoconference hearing before a member of the Board in his October 2012 substantive appeal.  In March 2017, the Veteran indicated in writing that he wished to withdraw the request.  See 38 C.F.R. § 20.704(e) (2016).

In July 2017, the Board remanded this matter for further development, to include providing the Veteran with a VA examination for his knee disability.  

The Board notes that the issue on appeal was previously listed as a left knee disability.  However, the Veteran has clarified that he is seeking service connection for a right knee disability.  See August 2017 VA Examination Report; Notice of Disagreement dated September 3, 2010.  Thus, the issue has been recharacterized as listed on the first page of this decision.


FINDINGS OF FACT

The Veteran has a current right knee disability that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

As discussed above, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran seeks service connection for a right knee disability that he believes stems from his military service.

The August 2017 VA examination report noted a diagnosis of osteoarthritis of the right knee.  Thus, the first element of service connection is satisfied.

At the time of the August 2017 examination, the Veteran reported injuring his right knee in 1966 when he fell into a hole while stationed in Vietnam.  He further stated that he was treated in a "field hospital" and received crutches.  Additionally, an October 2010 VA treatment record documented the Veteran's reports of injuring his right knee due to a fall while in Vietnam.  The Veteran's DD-214 reflects that he received the Vietnam Service Medal during service.  Thus, the Board finds the available documentation corroborates the Veteran's reports of an in-service injury in Vietnam.  Therefore, the second element of service connection is met.

The August 2017 VA examiner opined that the Veteran's right knee disability was less likely than not related to his military service based on the lack of documentation of a right knee injury or diagnosis during service.  However, the examiner failed to address the Veteran's lay statements regarding his in-service injury.  Thus, the opinion has no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Resolving all doubt in favor of the appellant, the Board finds that the evidence is at least in equipoise and satisfactorily establishes that the claimed right knee disability originated during the Veteran's active military service.  In reaching this decision, the Board notes that his lay statements consistently and credibly indicated that he experienced right knee pain as a result of falling into a hole during his service in Vietnam.  This testimony is further corroborated by his DD-214, which confirmed his service in Vietnam.  As the Veteran's lay statements are the only probative evidence of record, reasonable doubt is resolved in the Veteran's favor and the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


